Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 01/26/2022, the following has occurred: claims 1, 14, and 21 have been amended. Now, claims 1-5, 7, 13-14, and 17-21 remain pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 13-14, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites receive responses to one or more survey questions from a user, wherein the survey questions are configured to collect population-level statistics, wherein the population-level statistics do not contain patient-level information; adjust the trained CDS algorithm for covariate shift by computing covariate shift adjustment weights for the training samples of the training data set using marginal probability distributions for the covariates of the set of covariates and performing update training on the training data set with the training samples weighted by the covariate shift adjustment weights, wherein the marginal probability distributions correspond to probability distributions for the covariates of the set of covariates in a population different from the training population used for training the CDS algorithm; generate a prediction of the medical condition for a medical subject to provide clinical diagnostic assistance by applying the trained CDS algorithm adjusted for covariate shift 
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations according to mathematical calculations and operations that constitute Mathematical Concepts but for the recitation of generic computer components.  But for the recitation of “an electronic clinical decision support (CDS) device…comprising: a computer including a display and one or more user input devices, the computer programmed to:” each of the recited limitations could be accomplished by carrying out mathematical calculations or performing mathematical operations.  For example, adjusting “the trained CDS algorithm for covariate shift by computing covariate shift…” including “optimizing joint probability distributions…” and computing the adjustment weights from the optimized probability distribution encompasses performing mathematical operations to execute these steps.  This interpretation is consistent with the specification describing covariate shift adjustment weights assigned according to a formula at page 10 of the specification.  Similarly, “performing update training on the training data set…” encompasses performing a mathematical operation as disclosed in the specification.  Finally, “generate a prediction of the medical condition…” encompasses performing a mathematical operation as disclosed in the specification. The claim additionally recites receiving responses to one or more survey questions.  But for the recitation “one or more user input devices,” receiving survey response(s) is capably of being performed manually between users following rules or instructions.  Thus, this additional limitation encompasses Certain Methods of Organizing Human Activity and, considered in combination with the other limitations, is directed to an abstract idea.
Claims 2-5, 7, and 13 further recite steps expanding on generating the marginal probability distributions, trained algorithm and prediction generation.  As explained above, these limitations, given the broadest reasonable interpretation, cover performance of the limitation according to mathematical calculations and operations which constitutes Mathematical Concepts but for the recitation of generic computer components, in light of their descriptions in the specification. 
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas along with insignificant, extra-solution data gathering and data display activity. For example the claims recite an electronic clinical decision support (CDS) device…comprising: a computer including a display and one or more user input devices, the computer programmed to” carry out the abstract idea.  The written description discloses that the recited computer components encompass generic components including “the illustrative computer is a desktop or notebook computer 5having a built-in processor performing computations entailed in implementing the CDS device; in other embodiments, a more decentralized computing architecture may be employed, e.g. the user interfacing components 14, 16, 18, 20 may be components of a "dumb" terminal that provides access to a remote server computer performing the CDS processing which is accessed via a hospital data network and/or the Internet, or in a still more decentralized architecture the 10CDS processing may be performed by a cloud computing resource or other distributed computing network - the term "computer" as used herein is intended to encompass all such distributed or decentralized computing systems as well as the illustrative centralized single- computer design.”  (see page 6, lines 1-13).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Additionally, the claims recite certain general purpose computer components used for insignificant extra-solution data gathering activity such as a user interface for receiving survey responses 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally displaying results of an analysis is insufficient to amount to significantly more than an abstract idea (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) as is receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Claims 14 and 17-20 recite substantially similar method limitations to device claims 1-7 and 13. Therefore, these claims also recite Mathematical Concepts but for the recitation of generic computer components, do not integrate the abstract idea into a practical application, or recite significantly more than the abstract idea for similar reasons as set forth above.
Claim 21 recites substantially similar device limitations as claim 1, adding “a processor,” “a non-transitory memory that stores instructions that, when executed by the processor, cause the processor to” carry out the abstract idea, and “a display,” for displaying the generated prediction. Therefore, these claims also recite Mathematical Concepts but for the recitation of generic computer components for similar reasons as set forth above.  Furthermore, adding a processor, memory, and display to carry out the abstract idea does not integrate the abstract idea into a practical application because, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally displaying results of an analysis is insufficient to amount to significantly more than an abstract idea (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) as is receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 13-14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neumann, US Patent Application Publication No. 2016/0210435 in view of Wen, Robust Learning under Uncertain Test Distributions and Kates, US Patent Application Publication No. 2006/0248031 and further in view of Ryan, US Patent Application Publication No. 2016/0188822.
As per claim 1, Neumann teaches an electronic clinical decision support (CDS) device employing a trained CDS algorithm that operates on values of covariates of a set of covariates to output a prediction of a medical condition, the trained CDS algorithm having been trained on a training data set of training samples from a training population (see paragraphs 0004-0005; the disclosed algorithms are trained using values of a set of clinical and estimated data, interpreted to encompass covariates, paragraph 0078 describes device implementation; with reference to paragraph 0069, the training population encompasses the features from simulated models for training), the electronic CDS device comprising: a computer including a display and one or more user input devices (see paragraph 0078), the computer programmed to: adjust the trained CDS algorithm for covariate shift by computing covariate shift adjustment weights for the training samples of the training data set for the covariates of the set of covariates and performing training on the training data set with the training samples weighted by the covariate shift adjustment weights, wherein the covariates of the set of covariates is from a different training population from the training population (see paragraph 0062 and 0069; to adjust for covariate shift, weights are applied in training model; trained model g is adapted by re-waiting samples using the population of real samples); generate a prediction of the medical condition for a medical subject to provide clinical diagnostic assistance by applying the trained CDS algorithm adjusted for covariate shift to values for the medical subject of the covariates of the set of covariates (see paragraph 0074; results of the model are generating and visualized); and display the generated prediction of the medical condition for the medical subject on the display (see paragraph 0074; visualization of result).
Neumann does not explicitly teach using marginal probability distributions to compute the covariate shift adjustment weights and performing update training on the training data set.  Neumann similarly does not explicitly teach optimizing joint probability distributions over the set of covariates 
Wen teaches using marginal probability distributions to compute covariate shift adjustment weights (see page 2; describes marginal distributions resulting in covariate shift which, in turn, is used to re-weight training samples) and performing update training on a training data set (see page 29; model reweighted for covariate shift), optimizing joint probability distributions over the set of covariates with respect to the training data set constrained by the marginal probability distributions for the covariates of the set of covariates; and computing the covariate shift adjustment weights for the training samples of the training data set from the optimized joint probability distributions (see pages 11-12 describing solving a minimization problem for a joint probability distribution to derive reweighing values).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize marginal probability distributions in the method of Neumann with the motivation of providing effective adjustments for different distributions in test data (see abstract of Wen).
Additionally, as shown above, Neumann teaches training a model g using simulated sample data and adjusting the model by applying weights according to real sample data.  Therefore, when combined with Wen which describes marginal probability distributions in update training, the resulting combination is encompassed by the recitation of the marginal probability distributions correspond to probability distributions for the covariates of the set of covariates in a population different from the training population used for training the CDS algorithm.  However, to the extent that it is not explicitly stated by the combined teachings of Neumann and Wen that the updated training is based on a data set population different from the training population, Kates teaches training a learning-capable system using an input data set, augmenting the input data set, and performing update training on the learning-capable system using the augmented data set (see paragraph 0061).  Therefore, it would have been 
Neumann does not explicitly teach receive, via the one or more user input devices, responses to one or more survey questions from a user, wherein the survey questions are configured to collect population-level statistics, wherein the population-level statistics do not contain patient-level information.  Ryan teaches a configurable clinical decision support device configured to receive, via one or more user input devices, responses to one or more survey questions from a user, wherein the survey questions are configured to collect population-level statistics, wherein the population-level statistics do not contain patient-level information (see Figure 3 and paragraphs 0069-0070; the interface shown and described is configured to collect input from users regarding configurations of CDS rules such as severity scores and population-level data such as medications, labs, etc.; the input fields and menus are encompassed by at least one “survey question” regarding population-level statistics that do not contain patient-level information because the entered numerical data is used to analyze patient records and does not include individual, patient-specific data).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the interface of Ryan for collecting data to the system of Neumann with the motivation of providing a more user-friendly means of interacting with and modifying a clinical decision support device that does not require an IT specialist (see paragraph 0013 of Ryan).  Additionally, since the claims do not require any use of the collected responses to survey questions, one of ordinary skill in the art could readily integrate this interface into the combined system of Neumann, Wenn, and Kates without altering any aspect of the functioning of the combined system.
As per claim 2, Neumann and Wen teaches the device of claim 1 a described above.  Neumann further teaches the computer is further programmed to: provide a user interface for acquiring clinical data using the display and the one or more user input devices (see paragraph 0078).  Neumann does not explicitly teach completing clinical survey questions and generating the marginal probability distributions for the covariates of the set of covariates from the completed clinical survey questions.  Wen teaches obtaining a clinical survey data set and generating the marginal probability distributions for the covariates of the set of covariates from the clinical survey data set (see page 31).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the input device of Neumann to obtain the clinical data of Wen from “questions” to use in generating the marginal probabilities for the reasons given above with respect to claim 1.
As per claim 3, Neumann and Wen teaches the device of claim 1 a described above.  Neumann further teaches the trained CDS algorithm adjusted for covariate shift comprises the trained CDS algorithm and a covariate shift predictor that operates on the prediction of the medical condition output by the trained CDS algorithm and the values of covariates on which the trained CDS algorithm operated to output the prediction (see paragraphs 0069 describing covariate shift adjustment and 0072 describing medical condition output prediction).  As noted above, Neumann does not explicitly teach performing the update training.  Wen further teaches performing update training comprises training a covariate shift predictor on the training data set with the training samples weighted by the covariate shift adjustmentWO 2018/029028PCT/EP2017/06936519 weights wherein the training of the covariate shift predictor does not modify the trained CDS algorithm (see page 11 describing correcting for covariate shift by reweighing training data using a prediction algorithm).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this feature to the system of Neumann for the reasons given above with respect to claim 1.
As per claim 4, Neumann and Wen teaches the device of claim 3 a described above.  Neumann further teaches the covariate shift predictor comprises a logistic regression predictor (see paragraph 0069).
As per claim 5, Neumann and Wen teaches the device of claim 1 a described above.  Neumann further teaches the adjustment of the trained CDS algorithm for covariate shift does not use any training samples other than the training data set of training samples (see paragraph 0069).
As per claim 7, Neumann and Wen teaches the device of claim 1 a described above.  As noted above, Neumann does not explicitly teach using the marginal probability distributions.  Wen further teaches optimizing the joint probability distributions includes maximizing the effective sample size of the training data set (see pages 11-12).
As per claim 13, Neumann and Wen teaches the device of claim 1 a described above.  Neumann further teaches the trained CDS algorithm is adjusted for covariate shift without using any training samples other than the training data set of training samples (see paragraph 0069).
Claims 14 and 17-21 recite substantially similar method and device limitations to device claims 1-7 and 13 and, as such, are rejected for similar reasons as given above.

Response to Arguments
In the remarks filed 06/18/21, Applicant argues that (1) the claims are not directed to an abstract idea because they recite technical improvements described at paragraphs 0008-0012 of the specification; (2) the claims are similar to MCRO and recite several technical operations involving multiple computers; (3) the claims recite an improved computer interaction, addressing challenges with using anonymized information to determine patient health outcomes by performing covariate shift, citing Core Wireless
In response to argument (1), as set forth in the above rejections, the argued limitations encompass the performance of the mathematical operations, but for the recitation of generic computer components. Even if the claimed algorithm provides a more accurate result, the ordered combination of limitations still encompasses a combination of mathematical operations.  The only technical elements recited in the claims are the generic computer components that make up the "electronic clinical decision support (CDS) device."  However, these elements are merely utilized as a tool to execute the adjusted algorithm.  The ordered combination of limitations do not result in a technical improvement to the device or any other technical improvement. They simply result in an improved mathematical algorithm.  Additionally, several of the highlighted improvements do not appear to correspond to the limitations recited in the claims. For example, while the claims do recite collecting and using data that does not include personally identifiable information (PII), there are no recitations related to protecting PII. There are no anonymization or redacting limitations, for example.  Furthermore, it is unclear how or if the recited limitations correspond to carrying out operations in a “computationally efficient manner.” There is no other description of this result in any other portion of the specification or how computational efficiency is achieved through the claimed limitations.  Therefore, these arguments are not found to be persuasive.
In response to argument (2), in McRO a specific set of rules regarding morphing weights were applied to synchronize speech with 3D animated facial characteristics.  The application of these morphing weights provided a technical improvement to the 3D animation.  In the currently claimed invention, there does not appear to be something that could be analogized to the morphing weights of McRO
In response to argument (3), the claims do not recite any functions related to patient anonymization or protection of PII.  While the amended claims recite receiving population-level statistics that do not include patient-level data, this step merely defines the data that is received without anonymizing any data, removing any PII, etc.  Additionally, this received data is not recited as being utilized in any of the subsequent steps and, in particular, is not relied on in adjusting the CDS algorithm.  Therefore, these arguments are not found to be persuasive.
In response to argument (4), based on the new grounds of rejection set forth above, this argument is now moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626